DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 3/10/2021:
Referring to the arguments of independent claims 1, 20, 22, 30 (arguments: page 7 line 11 to page 11 line 32):  Refer to the updated rejections below in view of the amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 20, 22, 24-25, 30, 34, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0029866 to Liao et al in view of U.S. Patent No. 9,853,709 to Ryu et al, and in further view of U.S. Publication No. 20180054253 to Seo (support found in Provisional Application No. 62096887).
Referring to claim 1, Liao et al disclose in Figures 1,2,6,8 a method of a first UE (relay UE), the method comprising:
…
Receiving (S605, S610, S805, S810) first information (configuration message includes an indication of whether the UE is authorized to be a UE-to-Network relay or UE-to-UE relay via allocated resources and an activation type 1-3; Sections 0054-0060, 0113-0151) indicating whether the first UE is 
Transmitting (S620, S820) a relay discovery announcement message (relay discovery request) including identification information about the first UE (relay UE ID) in case that …, the first information indicates that the first UE is allowed to transmit the relay sidelink communication via the allocated resources …. S605, S805: The network transmits a configuration message to relay UE indicating that relay UE is capable of being a UE-to-Network relay via allocated resources of activation type 3, and of a certain emergency or priority level.  S610, S810: The network transmits a configuration message to remote UE indicating that remote UE is not capable of being a UE-to-Network relay nor UE-to-UE relay with no activation type and no certain emergency or priority level.  So, relay UE only transmits a relay discovery request if it is indicated as being a UE-to-Network relay or UE-to-UE relay via allocated resources of an activation type 1-3 by the network in the configuration information.  Relay UE receives 
Receiving traffic from a second UE (remote UE).  After remote UE sends (S630, S825) a relay discovery response to relay UE in response to the relay discovery request, remote UE can use relay UE to transmit data to the network.  Remote UE then transmits data to relay UE.
Transmitting (traffic flow step in Figures 6,8) the traffic to the network.  Relay UE transmits the data received from remote UE to the network, since relay UE is a UE-to-Network relay.  Refer to Sections 0039-0047, 0054-0060, 0094-0151, 0164-0176.
Liao et al do not disclose receiving a system information block from a network; … ; transmitting a relay discovery announcement message including identification information about the first UE … in case that the first UE is in a RRC connected state, the first information indicates that the first UE is allowed to transmit the relay sidelink communication via the allocated resources, the system information block includes second information including a threshold of a RSRP, and an RSRP of a link between the first UE and the network is below the threshold of the RSRP.
Ryu et al disclose in Figure 14 that eNB sends information in a system information block (Column 21 lines 15-21, claims 1, 2, 5, 6, 10, 12, 14, and 15 of Ryu et al; claimed “receiving a system information block from a network”) indicating UE-relay activation to UE, which includes a low threshold value and high threshold value (claimed “the system information block includes second information including a threshold of a RSRP”) for a RSRP between the UE and eNB.  The UE can only transmit the discovery announcement (claimed “relay discovery announcement message”) to other UEs, such as target UE, if the RSRP between the UE and eNB is in between a low threshold value and high threshold value, wherein the discovery announcement indicates that UE has UE-relay capabilities to provide relay services from eNB to target UE.  So: UE measures the RSRP of the link between UE and eNB and transmits the discovery announcement to other UEs only if the measured RSRP of the link between UE and eNB is in between a low threshold value and high threshold value, which is the claimed “below the threshold” since the high threshold value is the claimed “threshold” (claimed “transmitting a relay discovery announcement message … and an RSRP of a link between the first UE and the network is below the threshold of the RSRP”).  Specifically: “The `Threshold` parameter in Table 2 may be defined as, for example, reference signal received power (RSRP), reference signal received quality or the like.  The threshold parameter may mean that UEs capable of maintaining link qualities between the UE-relay and the network equal to or greater than a prescribed threshold are configured to operate as the UE-relay only.” (Column 22 lines 16-22); “wherein the relay UE is allowed to transmit the discovery announcement if the RSRP measured by the relay UE is in-between the high threshold value and the low threshold value.” (claims 3, 13 of Ryu et al).  Relay UE is also allowed to communicate with other nodes of the network when relay UE is in a RRC connected mode (claimed “in case that the first UE is in a RRC connected state”).  Refer to Column 22 line 45 to Column 25 line 8, Column 26 line 38 to Column 27 line 35 and claims 1-3, 10-13 of Ryu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include receiving a system information block from a network; … ; transmitting a relay discovery announcement message including identification information about the first UE … in case that the first UE is in a RRC connected state, the first , the system information block includes second information including a threshold of a RSRP, and an RSRP of a link between the first UE and the network is below the threshold of the RSRP.  One would have been motivated to do so so that the relay UE only performs relay functions if the RSRP between the relay UE and network is below a threshold, thereby ensuring high quality transmission while UE is in a RRC connected mode.
Liao et al and Ryu et al also do not disclose …transmitting a relay discovery announcement message including identification information about the first UE via a PSDCH in case that the first UE is in a RRC connected state…
Seo discloses in Section 0105 wherein relay UEs can transmit relay information on a PSDCH.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include …transmitting a relay discovery announcement message including identification information about the first UE via a PSDCH in case that the first UE is in a RRC connected state…  One would have been motivated to do so since a PSDCH is conventionally used to communication relay information.
Referring to claim 2, Liao et al disclose in Figures 1,2,6,8 wherein the traffic includes the identification information about the first UE (relay UE ID).  Each relay UE has a relay UE ID.  Remote UE sends data to a relay UE, which includes the relay UE ID.  Refer to Sections 0039-0047, 0054-0060, 0094-0113, 0164-0176.
Referring to claim 3, Liao et al do not disclose wherein the transmitting of the traffic to the network comprises: obtaining a first RSRP of a link between the first UE and the second UE or the link between the first UE and the network; and transmitting the traffic to the network based on the first RSRP and the threshold.

obtaining a first RSRP of … the link between the first UE and the network”) and transmits the discovery announcement to other UEs only if the measured RSRP of the link between UE and eNB is in between a low threshold value and high threshold value (claimed “transmitting the traffic to the network based on the first RSRP and the threshold”).  Specifically: “The `Threshold` parameter in Table 2 may be defined as, for example, reference signal received power (RSRP), reference signal received quality or the like.  The threshold parameter may mean that UEs capable of maintaining link qualities between the UE-relay and the network equal to or greater than a prescribed threshold are configured to operate as the UE-relay only.” (Column 22 lines 16-22); “wherein the relay UE is allowed to transmit the discovery announcement if the RSRP measured by the relay UE is in-between the high threshold value and the low threshold value.” (claims 3, 13 of Ryu et al).  Refer to Column 22 line 45 to Column 25 line 8, Column 26 line 38 to Column 27 line 35 and claims 1-3, 10-13 of Ryu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the transmitting of the traffic to the network comprises: obtaining a first RSRP of a link between the first UE and the second UE (not in reference; claim is in “or” form and only requires one of the limitations) or the link between the first UE and the network; and transmitting the traffic to the network based on the first RSRP and the threshold.  One would have been motivated to do so so that the relay UE only performs relay functions if the RSRP between the relay UE and network within optimal threshold levels.

Receiving (S620, S820) a relay discovery announcement message (relay discovery request) including identification information (relay UE ID) about a first UE (relay UE) from the first UE...  S620, S820:  Relay UE transmits a relay discovery request to remote UE announcing that it is capable of being a UE-to-Network relay and to determine if remote UE requires a UE-to-Network relay.  The relay discovery request includes the relay UE ID.  
Identifying (S620, S820) that the first UE is a relay UE connecting the second UE to a network (network).  S620, S820:  Relay UE transmits a relay discovery request to remote UE announcing that it is capable of being a UE-to-Network relay and to determine if remote UE requires a UE-to-Network relay, so remote UE determines that relay UE is a relay UE connecting the network to remote UE.
Transmitting (traffic flow step in Figures 6,8) traffic to the first UE.  After remote UE sends (S630, S825) a relay discovery response to relay UE in response to the relay discovery request, remote UE can use relay UE to transmit data to the network.  Remote UE then transmits data to relay UE.  Relay UE then transmits the data received from remote UE to the network.  
Wherein the relay discovery announcement message is received based on first information (configuration message includes an indication of whether the UE is authorized to be a UE-to-Network relay or UE-to-UE relay via allocated resources and an activation type 1-3; Sections 0054-0060, 0113-0151) indicating whether the first UE is allowed to transmit relay sidelink communication via allocated resources and second information (configuration message includes an emergency or priority level; Sections 0054-0060, 0113-0151) including a threshold...  S605, S610, S805, S810: The network transmits a configuration message to each UE, which includes an indication of whether the UE is authorized to be a UE-to-Network relay or UE-to-UE relay via allocated resources (claimed “first information”).  The configuration message also includes an activation type 1-3 (claimed “first information”), which identifies 
Wherein the relay discovery announcement message is received in case that …, the first information indicates that the first UE is allowed to transmit the relay sidelink communication via the allocated resources …  S605, S805: The network transmits a configuration message to relay UE indicating   Refer to Sections 0039-0047, 0054-0060, 0094-0151, 0164-0176.
Liao et al do not disclose wherein the relay discovery announcement message is received in case that the first UE is in a RRC connected state, the first information indicates that the first UE is allowed to transmit the relay sidelink communication via the allocated resource, and an RSRP of a link between the first UE and the network is below the threshold of the RSRP.
Ryu et al disclose in Figure 14 that eNB sends information indicating UE-relay activation to UE, which includes a low threshold value and high threshold value for a RSRP between the UE and eNB.  The UE can only transmit the discovery announcement (claimed “relay discovery announcement message”) to other UEs, such as target UE, if the RSRP between the UE and eNB is in between a low threshold value and high threshold value, wherein the discovery announcement indicates that UE has UE-relay capabilities to provide relay services from eNB to target UE.  So: UE measures the RSRP of the link below the threshold” since the high threshold value is the claimed “threshold” (claimed “the relay discovery announcement message is received in case that … an RSRP of a link between the first UE and the network is below the threshold of the RSRP”).  Specifically: “The `Threshold` parameter in Table 2 may be defined as, for example, reference signal received power (RSRP), reference signal received quality or the like.  The threshold parameter may mean that UEs capable of maintaining link qualities between the UE-relay and the network equal to or greater than a prescribed threshold are configured to operate as the UE-relay only.” (Column 22 lines 16-22); “wherein the relay UE is allowed to transmit the discovery announcement if the RSRP measured by the relay UE is in-between the high threshold value and the low threshold value.” (claims 3, 13 of Ryu et al).  Relay UE is also allowed to communicate with other nodes of the network when relay UE is in a RRC connected mode (claimed “in case that the first UE is in a RRC connected state”).  Refer to Column 22 line 45 to Column 25 line 8, Column 26 line 38 to Column 27 line 35 and claims 1-3, 10-13 of Ryu et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the relay discovery announcement message is received in case that the first UE is in a RRC connected state, the first information indicates that the first UE is allowed to transmit the relay sidelink communication via the allocated resource, and an RSRP of a link between the first UE and the network is below the threshold of the RSRP.  One would have been motivated to do so so that the relay UE only performs relay functions if the RSRP between the relay UE and network is below a threshold, thereby ensuring high quality transmission while UE is in a RRC connected mode.
Liao et al and Ryu et al also do not disclose receiving a relay discovery announcement message including identification information about a first UE from the first UE via a PSDCH.
 receiving a relay discovery announcement message including identification information about a first UE from the first UE via a PSDCH.  One would have been motivated to do so since a PSDCH is conventionally used to communication relay information.
Referring to claim 22, Liao et al disclose in Figures 1,2,6,8 a first UE (relay UE) comprising:
A controller (processing unit 206, which controls functions of relay UE by executing program code 210 in memory 208).
A transceiver (transceiver 212, which performs communication with the network and remote UE) configured to: 
…
Receive first information indicating whether the first UE is allowed to transmit relay sidelink communication via allocated resources from the network.
Transmit a relay discovery announcement message including identification information about the first UE in case that … , the first information indicates that the first UE is allowed to transmit the relay sidelink communication via the allocated resources…
Receive traffic from a second UE.   
Transmit the traffic to the network.  
Liao et al do not disclose receiving a system information block from a network; … ; transmit a relay discovery announcement message including identification information about the first UE … in case that the first UE is in a RRC connected state, the first information indicates that the first UE is allowed to transmit the relay sidelink communication via the allocated resources, the system information block includes second information including a threshold of a RSRP, and an RSRP of a link between the first UE and the network is below the threshold of the RSRP.
via a PSDCH in case that the first UE is in a RRC connected state…  Refer to the rejection of claim 1.
Referring to claim 24, refer to the rejection of claim 2.
Referring to claim 25, refer to the rejection of claim 3.
Referring to claim 30, Liao et al disclose in Figures 1,2,6,8 a second UE (remote UE) comprising:
A transceiver (transceiver 212, which performs communication with relay UE) configured to receive a relay discovery announcement message including identification information about a first UE from the first UE (relay UE)…
A controller (processing unit 206, which controls functions of remote UE by executing program code 210 in memory 208) configured to identify that the first UE is a relay UE connecting the second UE to a network.
Wherein the transceiver is further configured to transmit traffic to the first UE.  
Wherein the relay discovery announcement message is received based on first information indicating whether the first UE is allowed to transmit relay sidelink communication via allocated resources and second information including a threshold…
Wherein the relay discovery announcement message is received in case that …, the first information indicates that the the first UE allowed to transmit the relay sidelink communication via the allocated resources …
Liao et al do not disclose wherein the relay discovery announcement message is received in case that the first UE is in a RRC connected state, the first information indicates that the first UE is allowed to transmit the relay sidelink communication via the allocated resource, and an RSRP of a link between the first UE and the network is below the threshold of the RSRP.
via a PSDCH.  Refer to the rejection of claim 20.
Referring to claim 34, Liao et al disclose in Figures 1,2,6,8 wherein the traffic is to be transmitted from the first UE to the network.  S620, S820:  Relay UE transmits a relay discovery request to remote UE announcing that it is capable of being a UE-to-Network relay and to determine if remote UE requires a UE-to-Network relay, so remote UE determines that relay UE is a relay UE connecting the network to remote UE.  After remote UE sends (S630, S825) a relay discovery response to relay UE in response to the relay discovery request, remote UE can use relay UE to transmit data to the network.  Remote UE then transmits data to relay UE.  Relay UE then transmits the data received from remote UE to the network, since relay UE is a UE-to-Network relay for remote UE to transmit data to the network.  Refer to Sections 0039-0047, 0054-0060, 0094-0151, 0164-0176.
Referring to claim 37, refer to the rejection of claim 34.
Referring to claim 38, Liao et al disclose in Figures 1,2,6,8 wherein the traffic includes the identification information about the first UE (relay UE ID).  Each relay UE has a relay UE ID.  Remote UE sends data to a relay UE, which includes the relay UE ID.  Refer to Sections 0039-0047, 0054-0060, 0094-0113, 0164-0176.
Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0029866 to Liao et al in view of U.S. Patent No. 9,853,709 to Ryu et al in view of U.S. Publication No. 20180054253 to Seo (support found in Provisional Application No. 62096887), and in further view of U.S. Publication No. 20150312788 to Delsol et al.
Liao et al do not disclose wherein the transmitting of the traffic to the network comprises: obtaining a first RSRP of a link between the first UE and the second UE or the link between the first UE and the network; receiving, from a third UE, a second RSRP of a link between the third UE and the second UE or a link between the third UE and the network; and transmitting the traffic to the network based on the first RSRP and the second RSRP.
Delsol et al disclose in Figures 4A-4B that eNB1 and UE1 (claimed “second UE”) are initially connected via serving UE2-R (claimed “first UE”).  S401: eNB1 computes a list of target relay UEs (one of the target relay UEs reads on the claimed “third UE”) to be measured by UE1, such UE3-R.  S403-S409: eNB1 and serving UE2-R generate configuration parameters for UE1 so that when a handover is necessary, serving UE2-R can select one of the target relay UEs with the best signal conditions for UE1.  The configuration parameters include criteria which cause UE1 to send a measurement report and the quantities to be measured, such as one of RSRP, RSRQ, and RSCP.  The configuration parameters also include parameters for events R0-R6.  Each of the events R0-R6 indicates different RSRP thresholds that UE1 must satisfy in order to be handed over from serving UE2-R to one of the target relay UEs (Sections 0111-0146, 0157, 0199, 0208, 0209, 0215), wherein each of the events R0-R6 indicates that the RSRP between UE1 and serving UE2-R becomes less than a RSRP threshold, and the RSRP between UE1 and one of the target relay UEs becomes greater than a RSRP threshold.  S433-S437:  UE1 sends the measurement report to serving UE2-R, which includes the measured RSRP between UE1 and serving UE2-R (claimed “obtaining a first RSRP of a link between the first UE and the second UE…”) and the measured RSRP between UE1 and each of the other target relay UEs (claimed “receiving, from a third UE, a second RSRP of a link between the third UE and the second UE…”).  If the received measurement report indicates that the measured RSRP between UE1 and serving UE2-R becomes less than a RSRP threshold and the measured RSRP between UE1 and each of the other target relay UE-Rs becomes greater than a RSRP threshold, serving UER-2 selects one of the target relay UE-Rs for UE1 to handover to so that the one of the target relay UE-Rs relays data to the network for UE1; but, if the received measurement report indicates that the measured RSRP between UE1 and serving UE2-R is still greater than a RSRP threshold and the measured RSRP between UE1 and each of the other target relay UE-Rs is transmitting the traffic to the network based on the first RSRP and the second RSRP”).  Refer to Figures 1-9 and Sections 0081-0218.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the transmitting of the traffic to the network comprises: obtaining a first RSRP of a link between the first UE and the second UE or the link between the first UE and the network (not in reference; claim is in “or” form and only requires one of the limitations); receiving, from a third UE, a second RSRP of a link between the third UE and the second UE or a link between the third UE and the network (not in reference; claim is in “or” form and only requires one of the limitations); and transmitting the traffic to the network based on the first RSRP and the second RSRP.  One would have been motivated to do so so that UE is only handed over from serving UE-R to target UE-R when the RSRP between UE and serving UE-R becomes less than a RSRP threshold and the RSRP between UE1 and target UE-R becomes greater than a RSRP threshold.  
Claims 20, 30, 34, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0029866 to Liao et al in view of U.S. Patent No. 9,853,709 to Ryu et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2015/0024757 to Bulakci et al disclose in Figures 1-8  a method to detect whether a connection/handover of a UE from a serving network control node to a target network control node is required but not possible, and when connection/handover is not possible, UE performs a handover to a network control node; the method includes determination of whether or not the RSRP of the connection is below a threshold.  Refer to Sections 0091-0174.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Christine Ng/
Examiner, AU 2464
March 16, 2021